Citation Nr: 1821954	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the April 2014 statement of the case.  38 C.F.R. § 20.1304 (c) (2017).  The record was also held open for an additional 90 days to allow for the submission of additional evidence and, in August 2017 and September 2017, such evidence, along with a waiver of AOJ consideration, was received.  Id.  Therefore, the Board may properly consider all the evidence of record. 

The Board observes that, following the issuance of a statement of the case in June 2014, the Veteran perfected an appeal as to the issue service connection for hypertension, claimed as secondary to the service-connected diabetes mellitus, type II, in July 2014.  However, a review of the Veterans Appeals Control and Locator System (VACOLS) reveals that the AOJ appears to have closed such appeal in error.  However, as such issue has not been certified for appeal, and as the Veteran has requested a Board hearing in connection the issue, the Board will not accept jurisdiction over it at this time, and instead refers it to the AOJ for appropriate action.

The Board also notes that a January 2016 rating decision denied service connection for squamous cell carcinoma, and the Veteran entered a notice of disagreement as to such denial in February 2016.  Although a statement of the case has not yet been issued, according to VACOLS, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed left ear hearing loss is related to his in-service noise exposure.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of right ear hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to his filing of a claim. 

3.  Erectile dysfunction is not shown to be caused or aggravated by a service-connected disability, to include diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran alleged that his service-connected diabetes predated his erectile dysfunction and, thus, the June 2011 VA examiner based her negative opinion on an inaccurate factual premise, which will be discussed in detail herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Ear Hearing Loss

As an initial matter, the Board finds the competent evidence of record confirms that the Veteran has a current diagnosis of left ear hearing loss for VA purposes as evidenced by an August 2017 private audiogram.  See 38 C.F.R. § 3.385. The Board also finds that the Veteran was exposed to noise during his military service.  Specifically, during his August 2017 Board hearing, he testified that he was exposed to explosions, artillery, and noises from large vehicles in the course of his duties as an auto repairman specialist.  The Veteran is competent to describe his in-service noise exposure, and the Board finds his statements and testimony to be credible as such is consistent with the nature and circumstances of his military service in light of his MOS as an auto repairman specialist.  38 U.S.C. § 1154(a).  The Veteran further denied the use of hearing protection during military service, reported gradual hearing loss, and stated that he had office jobs since he left service and there was very little noise in the such environments.  Thus, the remaining question is whether the Veteran's current left ear hearing loss is related to his acknowledged in-service noise exposure. 

In this regard, the Veteran's service treatment records (STRs) reveal that, in February 1967, an audiometric evaluation showed that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
15
-5
-5
-
5

Prior to January 1, 1967, service departments used American Standards Association (ASA) standards, which must be converted to International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  As it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In such regard, the February 1967 pure tone thresholds when converted to ISO-ANSI units are as follows: 

HERTZ
500
1000
2000
3000
4000
LEFT
30 
5
5
-
10

However, his January 1970 separation examination notes that the audiometer was not working; therefore, no hearing examination was conducted.  

In August 2011, the Veteran was afforded a VA audiological examination in connection with his claim.  At such time, he did not have left ear hearing loss for VA purposes; however, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to his in-service noise exposure while in military service.  As rationale, he explained that the Veteran's enlistment calibrated audiometrics indicated normal hearing, but no separation examination was conducted.  Therefore, it was unknown if there was a shift in hearing from enlistment to separation.  However, the Veteran reported hearing loss and his hearing loss was mild.  The examiner also noted that the Veteran had some loud noise exposure from his duty in service.  Thus, it was at least as likely as not that his hearing loss was related to his in-service noise exposure. 

Subsequently, in August 2017, the Veteran submitted an audiological assessment conducted the same month from his private audiologist, Dr. C.D.  At such time, the Veteran had a diagnosis of left ear hearing loss for VA purposes as his audiometric testing showed that pure tone thresholds, in decibels, at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hz were 30, 30, 30, 45, and 55, respectively.  

The record also contains a September 2017 letter from the Veteran's private otolaryngologist, Dr. P.R., in which he opined the Veteran's severe high frequency hearing loss was a result of the severe noise exposure and acoustic trauma during his military service.  In support thereof, he noted that the Veteran served on active duty during Vietnam and experienced severe noise trauma as part of artillery and the motor pool.

Therefore, based on the August 2011 VA opinion and Dr. P.R.'s September 2017 opinion, the Board resolves all doubt in the Veteran's favor and finds that his currently diagnosed left ear hearing loss is related to his in-service noise exposure.  Therefore, service connection for left ear hearing loss is warranted.  

Right Ear Hearing Loss

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss as the first element of service connection, i.e., a current diagnosis of right ear hearing loss for VA purposes, has not been shown at any point prior to, or during, the pendency of the claim.  In this regard, while the Veteran testified in August 2017 that his right ear hearing had further diminished, which was evident by the private audiogram submitted the same month, VA and private treatment records dated through the present time are negative for a diagnosis of right ear hearing loss as defined by VA regulations.

Additionally, the August 2011 VA examination report contained findings in the right ear as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
15
25
25

Speech recognition testing revealed 94 percent in the right ear.

Subsequently, in August 2017, the Veteran submitted an audiological assessment conducted the same month from his private audiologist, Dr. C.D.  At such time, audiometric testing showed pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
20
25
30
30

Speech recognition performed with the NU-6 test revealed speech discrimination of 88 percent in the right ear.  As indicated previously, to be adequate for adjudication purposes, an audiological evaluation must be conducted using a controlled speech discrimination test with the Maryland CNC word list together with the results of pure tone audiometry tests.  See 38 C.F.R. § 4.85.  As the August 2017 report indicates that the speech discrimination scores were determined by using the Northwestern University Auditory Test No.6 (NU-6) word list, it is inadequate for adjudication purposes. 

Therefore, based on the foregoing, the Board finds that the Veteran does not have a current right ear hearing loss under 38 C.F.R. § 3.385 as audiometric testing fails to reveal that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or that the auditory threshold in at least three frequencies are 26 decibels or greater; or that the speech recognition score using the Maryland CNC Test are less than 94 percent.  

In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of right ear hearing loss at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect right ear hearing loss as defined by VA regulations. 

The Board has considered the Veteran's allegations that he suffers from right ear hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's right ear hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of right ear hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for right ear hearing loss is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Erectile Dysfunction

The Veteran contends that his currently diagnosed erectile dysfunction (see June 2011 VA examination) is secondary to his service-connected diabetes.  The Board notes that the Veteran does not allege, and the record does not show, that such disorder is directly or presumptively related to his military service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008).  However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for erectile dysfunction.  

In this regard, the Veteran was afforded a VA examination in June 2011.  At such time, the examiner noted that the Veteran reported that he was diagnosed with erectile dysfunction in 2008.   The examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his service-connected diabetes.  In support thereof, the examiner noted that such disorder predated the onset of diabetes.  The examiner also noted that the Veteran reported that he presently used Viagra and it worked effectively.  The examiner further explained that there was no change in his erectile dysfunction condition after the diagnosis of diabetes and, as such, there was no aggravation since his diabetes was stable.  Thus, based on the foregoing, the examiner concluded that the Veteran's erectile dysfunction was not likely due to or aggravated by his diabetes.  

Subsequently, during the August 2017 Board hearing, the Veteran argued that his erectile dysfunction and neuropathy in his lower extremities were indications of an onset of diabetes prior to the official diagnosis in 2011.  In support thereof, the Veteran submitted an opinion from his private physician, Dr. T.B.  Dr. T.B. opined that it was reasonable, at least a 50-50 chance, that type II diabetes and the Veteran's vascular disease predated his erectile dysfunction.  As rationale, he noted that the Veteran has type II diabetes with diabetic polyneuropathy, coronary artery bypass grafting with angioplasty and five stents, hypertension, hyperlipidemia, multinodular goiter, and erectile dysfunction.  He further stated that diabetic complications often occur before glucose gets above 126 or before a diagnosis is rendered.  Dr. T.B. indicated that he started caring for the Veteran in 2014 and he could not say which came first.  However, the erectile dysfunction could well be related to diabetes, metabolic problems, and cardiovascular disease, which the Veteran has developed. 

However, the Board finds that Dr. T.B.'s opinion is inadequate to decide the claim as such is speculative in nature, and does not include a complete rationale.  In this regard, while Dr. T.B. indicated that it was reasonable, at least a 50-50 chance, that the Veteran's diabetes pre-dated his erectile dysfunction, he subsequently stated that he did not being caring for the Veteran until 2014 and could not say which came first.  Moreover, the contemporaneous VA treatment records indicate that the Veteran's erectile dysfunction had been present since 2000, despite the fact that he reported an onset of 2008 to the June 2011 VA examiner, and his diabetes had been present since 2011, which is still an 11 year gap between the two conditions.  Additionally, diabetic peripheral neuropathy was not diagnosed until subsequent to 2011 as the June 2011 VA examination failed to reveal the presence of such condition.  Moreover, while Dr. T.B. opined that the Veteran's erectile dysfunction "could well be" related to his diabetes and cardiovascular disease, which are both service-connected, such opinion was speculative and no rationale was provided.  Thus, the opinion is inadequate and cannot be relied upon to award service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).   

In contrast, the Board affords great probative weight to the June 2011 VA opinion as it considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.  

The Board acknowledges that the Veteran believes his erectile dysfunction is secondary to his service-connected diabetes.  However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Therefore, the Board finds that erectile dysfunction is not shown to be caused or aggravated by a service-connected disability, to include diabetes mellitus, type II.  Consequently, service connection for such disorder is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for left ear hearing loss is granted. 

Service connection for right ear hearing loss is denied. 

Service connection for erectile dysfunction is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


